Title: To George Washington from Major General Israel Putnam, 30 September 1778
From: Putnam, Israel
To: Washington, George


          
            Dear Sir
            Highlands [N.Y.] 30th septr 1778. 8 oClock. P:M:
          
          I am this moment favor’d with your Excellencys Letter of this day.
          General Woodford has cross’d the River, and fallen down to Clarks-Town, and by our latest from there, the Enemy are about retiring. A small party of them have been as far up as Clarks-Town but tarried a verry short time. General Winds with his militia has, I am inform’d been at Hackinsack, and I believe the Enemy have drawn in their out Posts to the Liberty Pole, if not wholly left the Jerseys.
          I sent an officer with a party of men from the Fort yesterday, to the Clove to take possession of it if the Enemy had not, and if they had, to make report to me immediately—As I have not heard any thing from him, I amagine the report of the Enemys being there, is without foundation.
          With your Excellencys Letter of yesterday, I Receiv’d information, that the Enemy was about to retire, or rather that they was not advancing, on that account, I thought it would be more pleasing to your Excellency, to continue the Troops here, but have them in constant readiness to push to the Fort without a moments delay. The Horses being all out of Camp, I orderd a Vessel down to receive the Baggage of the Troops, if it should be necessary for them to Cross—In this situation things remain at present.
          I wrote your Excellency Yesterday, about Noon, and am surprised the Letter has not reach’d you.
          In that I mentiond, sending two Boats down the River for information; they return’d last night and give an account of only one Ship and two or three small Vessels in the River. I am with great respect Dr Sir Your Most Obedt Servt
          
            Israel Putnam
          
          
          p.s. I wrote to Genl Woodford this morning, desiring him to give me a particular acct of the situation of the Enemy. When that arrives, I will forward it immediately to your Excellency.
          
        